—Order, Supreme Court, New York County (Edith Miller, J.), entered January 4, 1994, which denied respondent-appellant’s motion to dismiss the petition as against him for lack of personal jurisdiction, unanimously affirmed, without costs.
The evidence submitted by the Attorney General in opposition to respondent-appellant’s motion to dismiss was sufficient to demonstrate that the respondent corporations engaged in purposeful activities in this State in relation to the transactions in issue, for the benefit of and with the knowledge and consent of the individual Texas respondent, and that he exercised substantial control over the corporations in the matters under review (Kreutter v McFadden Oil Corp., 71 NY2d 460, 467). Accordingly, it is both reasonable and fair to require respondent, individually, to conduct his defense in this State, and such result does not offend "traditional notions of fair play and substantial justice” (International Shoe Co. v Washington, 326 US 310, 316-317). Concur—Rubin, J. P., Ross, Nardelli, Williams and Tom, JJ.